Citation Nr: 0102069	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
associated with unauthorized private hospitalization from 
January 22 to February 18, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.J., F.C., T.F. and J.A.



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  He died in February 1998, and the appellant 
is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Hot Springs, South 
Dakota.  


REMAND

It is contended that the appellant is entitled to payment or 
reimbursement of the medical expenses rendered to the veteran 
during a period of private hospitalization from January 22 to 
February 18, 1998.  

In order for a claimant to establish entitlement to 
reimbursement or payment of the cost of unauthorized medical 
expenses, three criteria must be satisfied.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2000); see Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  These consist of: (1) the 
care must have been for an adjudicated service-connected 
disability, or for a non service-connected disability held to 
be aggravating an adjudicated service- connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, or for any illness, injury, or dental condition 
for certain veterans participating in a rehabilitation 
program under 38 U.S.C. Chapter 31, and ; (2) the care must 
have been rendered in a medical emergency, and; (3) VA or 
other Federal facilities or services were not feasibly 
available at the time that the medical services were 
rendered.  

A review of the record shows that the appellant's claim was 
denied because service connection was not in effect for any 
disability at the time of the veteran's private hospital 
care.

On November 30, 1999, the President signed the "Veterans 
Millennium Health Care and Benefits Act" into law as Public 
Law 106-117.  Section 111 of this law authorizes the 
Secretary to reimburse for the reasonable value of emergency 
treatment furnished in a non-Department facility those 
veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment.  
This section of Public Law 106-117 became effective 180 days 
after the date of the enactment of the law.  Veterans 
Millenium Health Care and Benefits Act of 1999, Pub. L. No. 
106-117, § 111, 113 Stat. 1545, ___ (1999).  

The United States Court of Appeals for Veterans Claims has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  In this case, because the VA regional 
office (RO) has not yet considered the appellant's claim in 
under Public Law 106-117, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board further notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas.

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the issue on 
appeal, in light of the Veterans 
Millenium Health Care and Benefits Act of 
1999, Pub. L. No. 106-117, § 111, 113 
Stat. 1545, ___ (1999).  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. W. Benjamin
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



